Citation Nr: 1610620	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a throat condition, to include laryngeal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2012.  

The Veteran's claim concerning the first issue was for service connection for posttraumatic stress disorder (PTSD).  However, the Court has clearly held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the PTSD claim to reflect any acquired psychiatric disorder claimed or diagnosed.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that psychiatric disorder began in service.  He says he started having mental issues, including panic attacks and paranoia, after his transfer to Bermuda, shown by personnel records to have occurred in May 1958.  He states that he was hospitalized at the US Naval Station in Argentia, Newfoundland, in 1960, where he was diagnosed with paranoid schizophrenia.   He recalls being hospitalized in in 1968 at Northern State Mental Hospital for paranoid schizophrenia.  He states that he spent a few days there and had to receive weekly "injections" for years.  He maintains that he has continued to have panic attacks and paranoia issues.  

He said that he has been drawing Social Security Administration (SSA) benefits since 1968, and had been diagnosed with PTSD which prevented him from working.  Although SSA records are no longer available, the Veteran submitted a letter from SSA, informing him that he had been considered disabled for SSA purposes since 1968, due to mental and physical conditions.  

He submitted a lay statement from a long-time acquaintance who also stated that he had been hospitalized for psychiatric treatment in 1968.  In addition, a letter from Fairhaven Family Medicine dated in December 1999 noted the Veteran's "medical record does note some schizophrenia in the past and he is not employable nor has he been.  He has not been taking any anti-psychotic medication.  He has shown very appropriate behavior in his visits at our office."  

VA medical records dated from 2009 to 2014 show depressive disorder listed as an active problem.  When he was first seen at the VA in March 2009, among his conditions he reported depression, which was not discussed that day, according to the report.  The report noted that depression would be discussed on the next visit.  However, the next visit of record, in December 2011, included a completely normal psychiatric examination, and his depressive disorder was noted to be "stable."  Likewise, findings since then have been normal, although depressive disorder has continued to be noted as an active problem.  

In view of this evidence showing a current diagnosis of depressive disorder without any positive symptoms reported, as well as the evidence of a psychiatric disorder in the past, and his own statements of a psychiatric hospitalization in service, further development of the evidence is warranted.  In this regard, although the RO requested clinical records, including from "Newfoundland," no response is documented in the claims file.  

The U.S. Naval Base in Argentia, Newfoundland, was decommissioned in 1973; however, any clinical records pertaining to the Veteran, who served from 1957 to 1961, would presumably be located at the National Personnel Records Center (NPRC).  The Board finds that the single attempt to locate such records, without response, was insufficient, and further attempts must be made.  

Regarding the Veterans assertion that he was hospitalized in Northern State Hospital in 1968, this is to some extent corroborated by a lay statement, as well as the letter from SSA, showing that he became disabled due to "mental and physical" conditions in 1968.  Such records would be of paramount importance in determining the trajectory of the Veteran's illness and diagnosis at that time.  However, unfortunately, Northern State Hospital, located in Sedro Woolley, Washington, was closed in 1974.  Because it was a state facility, however, it is possible that the records may have been transferred elsewhere, such as to the Western State Hospital.  Because of the importance of these records, the Board finds that VA should attempt to obtain the records, by contacting the Western State Hospital, in Lakewood, Washington, and/or the Washington State Behavioral Health Administration.  

In addition, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disability.  

The Veteran's claim for service connection for a throat condition was originally denied on the basis that a throat disability not shown to be present.  However, private medical records show that beginning in February 2011, the Veteran was treated for laryngitis and vocal cord nodules.  He underwent speech therapy until May 2011, at which time it was terminated due to possible increased inflammation.  According to a Skagit Valley Hospital record dated in December 2014, the Veteran's problems with hoarseness and loss of vocal strength had become more constant, and after treatment beginning in September 2014 failed, biopsies were obtained in November 2014, which revealed moderately differentiated squamous carcinoma involving both vocal cords.  He underwent radiation treatment from December 2014 to February 2015.  

The Veteran contends that the throat condition was caused by his exposure to asbestos on-board the USS TRUCKEE while on active duty.  Although he was only assigned to the USS TRUCKEE from October 1957 to April 1958, his occupational specialty throughout service was Builder.  During most of his last year of service, he was assigned to mobile construction units.  Builder is an occupational specialty that VA has found to be associated with a "Probable" risk of asbestos exposure.  VBA ADJUDICATION PROCEDURE MANUAL (M21-1), Part IV, Subpart ii, Chapter 2, Section C.2.b (Aug. 2015).  Nevertheless, there is no legal presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  However, cancer of the larynx is a disease associated with asbestos exposure.  M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.c (Aug. 2015).  Under these circumstances, the Veteran must be scheduled for a VA examination to determine the likelihood that his throat condition, including laryngeal cancer, is related to in-service asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all clinical records pertaining to a psychiatric hospitalization of the Veteran in 1960 at the U.S. Naval Base in Argentia, Newfoundland (decommissioned in 1973) from the NPRC or other appropriate records repository.  Attempts to obtain the records must continue until the records or a negative response is received.

2.  Contact the Western State Hospital, in Lakewood, Washington, and/or the Washington State Behavioral Health Administration and ascertain whether records pertaining to hospitalizations in 1968 in Northern State Hospital are still available, and if so, where they are stored.  If there are available records, obtain any necessary authorizations, and request the records from the appropriate records repository.  Any negative response, or the requested records, must be associated with the claims file.  

3.  Then, schedule the Veteran for a VA psychiatric examination to determine whether he currently (now or at any time during the pendency of the claim) has an acquired psychiatric disability, and if so, the diagnosis(es) should be reported.  Then, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its onset while the Veteran was on active duty.  The opinion must reflect consideration of the Veteran's competent lay statements (i.e., regarding his symptoms, as well as what a medical provider told him).  The electronic claims file must be available to the examiner in conjunction with the examination, and a rationale must be provided for any conclusions reached.  

4.  Arrange for the Veteran to undergo a VA respiratory examination, for the purpose of determining whether he has an asbestos-related disease.  Specifically, he had laryngitis and nodules on his vocal chords for several years, and then laryngeal carcinoma diagnosed in November 2014.  VA guidelines for determining asbestos-related claims should be followed, to include, as noted above, that the M21-1 provides that the Veteran's occupational specialty, as a Builder, had a "probable" likelihood of asbestos exposure, and that laryngeal cancer is listed as a cancer which may be associated with asbestos exposure.  The opinion must reflect consideration of the Veteran's competent lay statements (i.e., regarding his symptoms, as well as what a medical provider told him).  The electronic claims file must be available to the examiner in conjunction with the examination, and a rationale must be provided for any conclusions reached.  

5.  After completion of the above and any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


